COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                               ORDER ON MOTION FOR REHEARING

Appellate case name:      Healthcare Security Services, Inc. d/b/a Groves Security
                          Solutions and all Occupants of 829 Yale Street, Houston, Texas
                          v. Nicholas Fugedi, in his Capacity as Trustee of the Carb Pura
                          Vida Trust

Appellate case number:    01-21-00036-CV

Trial court case number: 1150005

Trial court:              County Court at Law No. 1

Date motion filed:        April 15, 2022

Party filing motion:      Appellee


       It is ordered that the “Motion for Rehearing or Alternatively to Abate Pending Fifth Circuit
Decision as to Title” is denied. See TEX. R. APP. P. 49.3. The relief requested in appellants’
response to the motion for rehearing is denied.


Judge’s signature: _____Sherry Radack_____
                   Acting for the Court

Panel consists of: Chief Justice Radack and Justices Kelly and Landau.


Date: __May 10, 2022_____